Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 11/12/2019.  

Election/Restrictions
This application contains claims directed to the following patentably distinct species; Claim(s) 1 is/are generic to the following disclosed patentably distinct species: 
Species I.	Figure 1.  first embodiment
Species II.	Figure 2. second embodiment
Species III.	Figure 3. third embodiment
Species IV.	Figure 4. fourth embodiment,
Species V.	Figure 5. fifth embodiment

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Regards Specie I, as shown by the figure and described in specification [0030], FIG. 1 shows a sectional view through an electric drive unit E according to a first exemplary embodiment. The electric drive unit E has an oil pump drive shaft AW, a planetary gear set RS, a bearing carrier LT, and an electric motor EM. The planetary gear set RS has a first element E1, a second element E2, and a third element E3. The first element E1 is associated with a sun gear of the planetary gear set RS. The second element E2 is associated with a planet carrier of the planetary gear set RS. The third element E3 is associated with a ring gear of the planetary gear set RS. Multiple planet gears, which intermesh with the sun gear as well as with the ring gear, are rotatably mounted on the planet carrier.
Regards Specie II, as shown by the figure and described in specification [0036], FIG. 2 shows an electric drive unit E according to a second exemplary embodiment, which essentially corresponds to the first exemplary embodiment represented in FIG. 1 except that, in this case, an electrically insulating separating element TE is additionally provided between the stator unit S and the bearing carrier LT. As a result, it is ensured that an electrically conductive path is not formed between the stator core SP and the bearing carrier LT, for example, due to exposed interconnection ends on the stator unit S or due to parasitic losses. The separating element TE is, for example, a plastic disk.
Regards Specie III, as shown by the figure and described in specification [0037], FIG. 3 shows an electric drive unit E according to a third exemplary embodiment, which essentially corresponds to the first exemplary embodiment represented in FIG. 1 except that, in this case, the carrier element ET, including the electronic control unit EE, is arranged between the bearing carrier LT and the stator unit S. The carrier element ET and the electronic control unit EE are therefore disk-shaped and have a central open area for the passage of the rotor shaft RW. The electronic control unit EE is arranged on the front-side of the carrier element ET closest to the bearing carrier LT. In this type of embodiment, a separate heat sink is not necessary for cooling the electronic control unit EE; instead, the bearing carrier LT operates as a heat sink. For this purpose, the bearing carrier LT is directly connected to or in contact with the electronic control unit EE in a manner having good thermal conductivity. The conductor X is only schematically represented. The conductor X could be, for example, a spring element attached to the electronic control unit EE and, due to its spring stiffness, contacts the stator core SP, for example, through an opening formed in the carrier element ET.  
Regards Specie IV, as shown by the figure and described in specification [0038], FIG. 4 shows an electric drive unit E according to a fourth exemplary embodiment, which essentially corresponds to the first exemplary embodiment represented in FIG. 1 except that the gear set RS is omitted in this exemplary embodiment, such that the rotor shaft RW is directly connected to an impeller PR of a pump P. The pump P is arranged in a pump housing PG, which is connected to the bearing carrier LT. The stator unit S is fixedly bolted to the pump housing PG via the bearing carrier LT with the aid of the bolts B.
Regards Specie V, as shown by the figure and described in specification [0039], FIG. 5 shows an electric drive unit E according to a fifth exemplary embodiment, which essentially corresponds to the fourth exemplary embodiment represented in FIG. 4 except that the bearing carrier LT is integral with the pump housing PG in this case.


    PNG
    media_image1.png
    534
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    537
    682
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    540
    643
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    538
    677
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    539
    674
    media_image5.png
    Greyscale

Claim 20 is common to each of the embodiments.  
20. An electric drive unit (E), comprising: an electric motor (EM) comprising a stator unit (S) and a rotor (R); and an electronic control unit (EE) configured for open-loop control of the electric motor (EM), 
wherein the electronic control unit (EE) is mounted on an electrically insulating carrier element (ET), 
wherein the carrier element (ET) is attached to the stator unit (S), and wherein the stator unit (S) comprises a stator core (SP), the stator core (SP) being electrically conductively connected to a ground connection (EEG) of the electronic control unit (EE).

Restriction requirement is proper for the various embodiments described by the applicant.  See MPEP 806.04.  The species are each distinct by structure, assembling method, operation and performance. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K. KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on M-F 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571- 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834